Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		DETAILED ACTION

Election/Restrictions
1.	Applicant's election of species: Set of 6 non-HLA antigens, without traverse, filed August 29, 2022 is acknowledged. Applicant elected the following species: ENDRA, ENO-1, PKC-Z, Lamin-A, TRIM21, and TROVE2. However, the species are not recited in Applicant’s claimed invention. Currently, claims 31, 33, 37-47, and 51-53 are pending and are under examination.

Priority
2.	Applicant’s claim for the benefit of a domestic prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a continuation of U.S. Patent Application Serial Number 15/273,027 filed on March 28, 2019; which claims the benefit of Provisional Application Serial Number 62/222,614 filed on September 23, 2015.  Based on the Filing Receipt, the effectively filing date of this application is September 23, 2015 which is the filing date of Provisional Application Serial Number 62/222,614 from which the benefit of domestic priority is claimed. 

Specification
3.	A reference to the prior application ASN 15/273,027 filed 9/22/2016 has been inserted in the first sentence of the specification of this application or in an application data sheet (37 CFR 1.76), under 35 U.S.C. 119(e), 120, 121, or 365(c).  See 37 CFR 1.78(a).  However, the current status of parent ASN 15/273,027, i.e. US Patent Number, pending, abandoned, is missing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 31, 33, 37-47, and 51-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 31 in step a), the phrase "listed in Table 1 or Table 1A" renders the claim indefinite because the claim includes elements which are disclosed but not recited in the claimed invention.  Accordingly, it is unclear what Applicant intends to encompass in claim 31, other than “non-HLA antigens.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 31 is ambiguous in reciting “a complex” in step a) and lacks clear antecedent basis in reciting “the complex” because step a) is recited to comprise “a first collection of solid-phase substrate subtypes” coated with different purified HLA antigens to bind to anti-HLA antibodies in addition to “a second collection of solid-phase substrate subtypes” coated with different purified non-HLA antigens; accordingly, it is unclear what single complex component Applicant intends to encompass in the recitation of “a complex” in a) and “the complex” in b). 
Claim 31 is vague and indefinite in reciting “a first collection of solid-phase substrate subtypes… and a second collection of solid phase substrate subtypes” in step a); “detecting the presence of the complex” in step b); and “determining the percentage of panel reactive antibodies” in step c) because it fails to clearly define how each of the solid phase substrates is part of a first “collection” in relation to a second “collection” other than the fact that they are coated with HLA antigens and non-HLA antigens, respectively, because it is unclear how each of the solid phase subtypes in each of the collections having different HLA and non-HLA coated thereto are differentially detected such as by flow cytometry in claim 33 absent recitation of different labels and/or distinguishably identifiable properties of the substrate subtypes. It appears that the first collection of subtypes and the second collection of subtypes having different HLA antigens and non-HLA antigens, respectively, should be differentially and distinguishably labeled so as to provide detection and identification of panel reactive antibodies that bind to each of the HLA antigens and non-HLA antigens. See also claims 33 and 39-45. Same analogous comments and problems in claim 31 apply to claims 33 and 39-45. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 31 recites the broad recitation “non-HLA antigens”, and the claim also recites “listed in Table 1 or Table 1A” encompassing the disclosed selection of non-HLA antigens, albeit unrecited, implying the narrower statement of the range/limitation.
	Claim 37 is confusing in reciting “wherein the substrate of each subtype present HLA antigen is derived from a single lymphocyte cell line” because it is unclear what Applicant intends in the recitation. In particular, it is unclear how a substrate is derived from a single lymphocyte cell line. 
	Claim 45 is indefinite in reciting, “EK” and “DPD”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 31, 33, 37-43, 46, 47, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘122 (US Patent 6,150,122) in view of Lee et al. ‘762 (US 2009/0142762).
Lee et al. ‘122 disclose a flow cytometry method of determining the percentage of panel reactive antibodies in serum of a subject against human leukocyte antigens (HLA antigens) using a collection (array) of solid-phase substrate subtypes (microbead sets), each substrate subtype or microbead coated with purified HLA antigens derived from a single lymphocyte cell line (Abstract; col. 6, lines 41-50). The method comprises contacting the serum sample of the subject with Class I HLA antigens coated onto a first collection (first: array) of solid- phase substrate subtypes (microbeads 3 µm) and HLA Class II antigens coated onto a second collection (second: array) of solid- phase substrate subtypes (microbeads 5 µm) for a sufficient time for anti-HLA antibodies in the subject’s serum to bind and react to the HLA antigens and form complexes (Abstract; col. 2, lines 38-63; col. 3, lines 15-25 & lines 38-50; col. 6, lines 41-50). The method further comprises detecting the presence of complexes formed to determine the presence or absence of panel reactive antibodies to HLA antigens using flow cytometry; and then determining the percentage of panel reactive antibodies in the serum of the subject (Abstract; col. 4, lines 60-63; Example 1).  
Lee et al. ‘122 teach that the Class I HLA antigens specifically represent or simulate the distribution of Class I HLA antigens present in a normal human population (col. 2, lines 63-67; Example 1; Table 1).  The panel comprises 54 different Class I HLA antigens purified from 30 different cell lines. The panel further comprises 22 different Class II HLA antigens (col. 3, lines 1-11; col. 4, lines 15-24; Example 1; Table 1; Example 4; Table 3).  Each collection of solid phase substrate is detectably distinguishable from the other set of solid-phase substrates within the collection (col. 3, lines 38-50). Moreover, the detectably distinguishable solid-phase substrates are distinguishable by fluorescent labels (col. 3, lines 12-25, lines 39-50, lines 56-61). Specifically, the collections of detectably distinguishable solid-phase substrate subtypes comprise a first collection comprising 3 µm microbeads presenting Class I HLA antigens and a second collection comprising 5 µm microbead presenting Class II HLA antigens (col. 3, lines 13-25 & 38-50). Lee et al. ‘122 teach that the serum sample is collected from the subject before the subject received a transplant or transfusion (potential recipient). Lee et al. ‘122 also teach that the serum sample is collected from the subject after the subject has received an earlier transplant or transfusion or previous organ grafts (col. 1, lines 11-26; col. 5, lines 53-56).
Lee et al. ‘122 differ from the instant invention in failing to teach contacting the serum of the subject with a collection of solid-phase substrate subtypes coated with different purified non-HLA antigens.  
Lee et al. ‘762 disclose a method for determining binding interactions (protein-based tissue typing) of reactive antibody target molecules (anti-HLA antibodies) present in serum of a tissue transplant recipient (subject) with HLA antigens coated onto solid-phase substrate subtypes (multiple sets and subsets of microparticles) (Abstract; [0041, 0052, 0058, 0059]). The method comprises contacting a first collection of solid-phase substrate (microparticle) subtypes (subsets) and a second collection of solid-phase substrate subtypes with the serum sample of the subject; wherein each substrate subtype or microparticle in the first collection is coated with different purified HLA antigens (probe) to present HLA antigens derived from a human cell population to bind and form complexes with HLA antibodies present in the serum sample and wherein each substrate subtype or microparticle in the second collection is coated with different purified non-HLA antigens to bind and form complexes with non-HLA antibodies present in the serum sample (Abstract; [0003, 0013, 0014, 0017, 0020, 0052, 0069, 0071]). The method further comprises detecting the presence of complexes formed in the mixture to determine the presence or absence of antibodies to HLA antigens using flow cytometry (Flow Analyzer) [0020, 0023, 0042,    0057,  0088, 0089]; and then determining the percentage (number, proportion) of each of the anti-HLA antibodies in the serum of the subject ([0023, 0029, 0043]; Example 2; Table 2).  
 Lee et al. ‘762 teach different purified HLA antigens coated onto to label a first collection of substrate subtypes comprising HLA*A*0201, HLA*A*0202, and HLA*A*0203 or a first collection of substrate subtypes comprising HLA-DR148, HLA-DR263, HLA-DR252, HLA-DR278, and HLA-DR275, ([0010, 0025, 0035, 0052, 0069, 0072, 0098]; Table 2).  Lee et al. ‘762 also teach different purified non-HLA antigens coated onto to label a second collection of substrate subtypes comprising five human neutrophil antigens: HNA-1, HNA-2, HNA-3, HNA-4, and HNA-5; or killer cell immunoglobulin-like receptors (KIRs), T-cell receptors (TCRs), and blood group antigens (ABO Rh): A, B, O, M, N, S, T, K, and Le [0025, 0035, 0070, 0076, 0079].  Each solid phase substrate is detectably distinguishable (uniquely labeled) from the other set of solid-phase substrates within the collection. The solid phase substrates are distinguishable by fluorescent labels [0012, 0017, 0018, 0041, 0054, 0068]. Lee et al. ‘762 teach that the serum sample is collected before the subject (intended transplant recipient) received a transplant or transfusion [0003, 0059]. Lee et al. ‘762 also teach that the serum sample is collected after the subject has received a transplant (received hematopoietic transplant) or transfusion (after transfusion) [0071, 0072, 0078]. 
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant invention to incorporate the non-HLA antigens as taught by Lee ‘762 into the method of Lee ‘122 in determining percentage of panel reactive antibodies involved in transfusions and organ transplantation because Lee ‘762 taught screening for binding interactions of HLA and non-HLA antibodies in serum of a subject using HLA and non-HLA antigens also coated on microbeads and detected using flow cytometry as taught by Lee ‘122 and Lee ‘762 further taught that non-HLA antigens such as HNA, KIR, and ABO are also found to be involved in predicting risk of transplant rejection and including transplant related complications and/or providing protection against transplant rejection such as in the case of KIRs. One of ordinary skill in the art would have had reasonable expectation of success in incorporating the teaching of Lee ‘762 in screening for non-HLA antibodies into the method of determining percentage of panel reactive antibodies against HLA as taught by Lee ‘122 because both of Lee ‘122 and Lee ‘762 teach analogous art in screening for alloimmune antibodies involved in transfusions and organ transplantations. 

6.	Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘122 (US Patent 6,150,122) in view of Lee et al. ‘762 (US 2009/0142762) and in further view of Li et al. (Differential Immunogenicity and Clinical Relevance of Kidney Compartment Specific Antigens after Renal Transplantation. Journal of Proteonome Research 9: 6715-6721 (2010)) or Qin et al. (Antibodies Against Nucleolin in Recipients of Organ Transplants. Transplantation 92 (7): 829-836 (October 2011)).
Lee et al. ‘122 and Lee et al. ‘762 are discussed supra. Lee et al. ‘122 and Lee et al. ‘762 differ from the instant invention in failing to teach that the non-HLA antigen is a fusion protein comprising at least one domain which is any one of a signal peptide, a modified cytoplasmic domain, purification tag or detection tag.
	Li et al. evaluate the role of non-HLA antigens after organ transplantation.  Li et al. specifically teach that non-HLA antigens such as Agrin, Angiotensin II type 1 receptor (ATIR-AA), and vimentin have a role and clinical relevance on differential immunogenicity in organ transplant patients (Abstract; p. 6715, col. 2).  In studying non-HLA antigens, Li et al. teach using fusion proteins comprising epitope purification or detection tags including a B2 signal peptide or V5 Tag (p. 6716, col. 2).
	Qin et al. evaluate the role of non-HLA antigens after organ transplantation.  Qin et al. specifically teach that non-HLA antigens including nucleolin, vimentin and collagen V have a role and clinical relevance on allograft transplant rejections (Abstract).  Qin et al. specifically use recombinant nucleolin (i.e. fusion protein) comprising epitope purification or detection tags including a B2 signal peptide or V5 Tag (p. 831, col. 1).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant invention to have incorporated the non-HLA fusion protein antigens as taught by Li or Qin into the method of Lee ‘122 as modified by Lee ‘762 well within reasonable expectation of success because all of Lee ‘122, Lee ‘762, Li, and Qin teach analogous art of identifying HLA antigens that may be present in biological samples of transplant patients.  One of ordinary skill in the art would have been motivated to substitute the non-HLA fusion protein antigens taught by Li or Qin into a set of the microbead sets taught in the method of Lee ‘122 as modified by Lee ‘762 because the non-HLA fusion proteins taught by Li and Qin can further differentially identify the potential presence of specific non-HLA autoantibodies in biological samples of organ transplant patients. 

7.	No claims are allowed.

Remarks
8.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
Karpinski et al. (Flow Cytometric Crossmatching in Primary Renal Transplant Recipients with a Negative Anti-Human Globulin Enhanced Cytotoxicity Crossmatch. J Am Soc Nephrol 12: 2807-2814 (2001)) teach that flow cytometric crossmatching (FCXM) and panel reactive antibody (PRA) screening techniques are more sensitive than other techniques in detecting anti-HLA antibodies (Abstract). Karpinski et al. teach using 30 HLA Class I and 30 HLA Class II coated beads representing common HLA antigen in detecting anti-HLA antibodies (p. 2809). Karpinski et al. also teach using FlowPRA to detect non-HLA antibodies (p. 2811). 
	Prigent et al. (From Donor to Recipient: Current Questions Relating to Humoral Alloimmunization. Antibodies 3: 130-152 (2014)) teach TRIM21 as a non-HLA genetic factor involved in alloimmune response (p. 136). 
Dinavahi et al. (Antibodies Reactive to Non-HLA Antigens in Transplant Glomerulopathy. J Am Soc Nephrol 22 (6): 1168-1178 (Jun 2011)) teach that although T and B cell alloimmunity contribute to transplant injury, autoimmunity directed at kidney-expressed, non-HLA antigens may also participate (Abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



November 30, 2022